Me. Justice Peewitt
delivered the opinion of the Court.
We recently held in Rucker v. Aymett, 186 Tenn. 672, 212 S. W. (2d) 659, that the amount in controversy re*296ferred to in onr garnishment statute (Williams’ Code, see. 8962) has reference to the amount involved in the garnishment of property, and not the amount of the judgment sought to be collected.
In the present cause we have granted certiorari and heard argument. Here the chancellor ordered certain notes to be turned over to the Clerk and Master as the property of Julian Aymett to be reduced to judgment and the proceeds turned over to Winafred Rucker to apply on her judgment.
The Court of Appeals reversed the chancellor’s decree and held that this was error, one of the grounds being that the answer was conclusive since the amount in controversy was more than one thousand dollars, and hence no further inquiry could be had.
The petitioner, Winafred Rucker, has assigned numerous errors, but we think since the amount in controversy is more than one thousand dollars that this is conclusive.
Section 8962 of the Code provides as follows:
“Where the sum in controversy is less than one thousand dollars, the answer of the garnishee is not conclusive, but the plaintiff may controvert any of the facts contained therein. Upon the trial, the answer of the garnishee is evidence.”
Under all of our authorities the answer of the garnishee is conclusive where the amount in controversy is more than one thousand dollars. Moore v. Green, 23 Tenn. 299; Wyler, Ackerland & Co. v. Blevins, 113 Tenn. 528, 82 S. W. 829; Groveland Banking Co. v. City Nat. Bank, 144 Tenn. 520, 234 S. W. 643.
“We have numerous cases in this state (cited in a note to section 4831 of Shannon’s Code) holding that the *297answer of tlie garnishee is conclusive. The section of the Code, however, referred to, changes the rule as to amounts less than $1,000, and declares that the answer shall not be held conclusive as to such amounts. ’ ’ Wyler, Ackerland & Co. v. Blevins, supra, 113 Tenn. pages 529-530, 82 S. W. page 829.
The reason that the answer is conclusive when the amount involved is more than one thousand dollars, is that a sequestration of property in the hands of third parties to satisfy a judgment in favor of the garnisher against his debtor is “a special, summary, and inquisitorial proceeding, affording a harsh and extraordinary remedy. It is an anomaly; a statutory invention sui generis, with no affinity to any action known to the common law.” 38 C J. S., Garnishment, sec. 2.
The answer of the garnishee was in form in strict compliance with the statute. The amount in controversy amounted to a total of $1610, and, therefore, the chancellor was without authority to conduct an oral examination.
It results that we find no error in the decree of the Court of Appeals, and it is affirmed and the cause remanded to the chancery court of Shelby County for further proceedings. We express no opinion as to what other steps the petitioner might take in the premises.
All concur.